JOINT VENTURE DEVELOPMENT AND OPERATING AGREEMENT



THIS JOINT VENTURE DEVELOPMENT AND OPERATING AGREEMENT is made and dated
effective (the “Effective Date”) as of 22 October 2009.
 
BETWEEN:


TechMedia Advertising Mauritius, a company incorporated under the laws of
Mauritius and having its address for notice and delivery located at c/o 62 Upper
Cross Street, #04-01, Singapore 058353


(“TMM”)
OF THE FIRST PART


AND:


Peacock Media Ltd., a company incorporated under the laws of India and having
its address for notice and delivery located at B24, Apollo Industrial Estate,
Off Mahakali Caves Road, Andheri East, Mumbai – 400093. India.


(“PML”)
OF THE SECOND PART


(TMM and PML collectively, or individually also referred to as a “Party” or the
“Parties”)



WHEREAS:


A.
PML has been granted a 5 years exclusive license (the “License”) by the
Government of Tamil Nadu to operate the business of installing, commissioning
and maintaining mobile digital advertising platform hardware and software in
public transport vehicles (the “Technology”), such as buses and the Indian
Railway trains, which Technology will be used to display third party commercial
content and advertising (such third party commercial content and advertising to
be displayed in exchange for a fee to be paid by such third parties), and PML
anticipates obtaining a similar license from the governments of the Indian
states of Andra Pradesh, Gujarat, Maharastra, Kerala and Karnataka, and any
other Indian states possible (the “Participating State”);



B.
PML has represented to TMM that the License permits PML to operate the Business
on more than 10,000 buses within the state of Tamil Nadu in India, and on more
than 30 railway trains throughout India;



C.
PML has the capability to perform the technical aspects of the Business and the
skills to manage the operational aspects of the Business;



D.
TMM has the knowledge and has the capability to provide the necessary capital
and funding for the operation of the Business;


 
Page 1

--------------------------------------------------------------------------------

 
 
E.
TMM and PML have determined to form a joint venture (the “Joint Venture”), which
Joint Venture will be an incorporated company, to conduct the Business and any
related future businesses which is derived there from or may be developed in
such Joint Venture, all as more particularly set out herein.

 
NOW THEREFORE THIS AGREEMENT WITNESSES that in consideration of the mutual
covenants and agreements herein contained and the sum of $10.00 now paid by the
parties, each to the other (the receipt and sufficiency of which is hereby
acknowledged), the parties agree as follows:



DEFINITIONS


In this Agreement, including the recitals and schedules hereto, unless there is
something in the subject matter or context inconsistent therewith, the following
words and expressions will have the following meanings:


(a)
“Agreement” means this Joint Venture agreement, as amended from time to time;



(b)
“Board” means the board of directors of the Company, as more specifically set
out under section 2 of this Agreement;



(c)
“Business” means the operations of installing, commissioning and maintaining
mobile digital advertising platform hardware and software in public transport
vehicles such as buses and trains solely in the Territory, and includes the use
of media technology and advertising to manage and commercialize the Business, in
order to generate Revenues;



(d)
“Company” means a company having the proposed name of TechMedia Mobile (India)
Pte. Ltd or such other name as determined by TMM in consultation with PML to be
duly incorporated under the laws of India pursuant to this Agreement, the
business purpose of which company will be to conduct the Business and any future
businesses which is derived therefrom or may be developed in such Joint Venture;



(e)
“Confidential Information” will mean all information contributed by the Parties
or acquired or developed by the Joint Venture which the Board considers
confidential, proprietary, or useful in the Business and not generally known in
the public and includes all technical information such as data, know-how,
research, designs, drawings, plans, specifications, models, quality controls,
trade secrets, software, processes, equipment, controllers, patents, and
Business information such as equipment, devices, methods relevant to the Joint
Venture’s Business, organizational charts, business plans, policies, corporate
structure, financial information and resources, transactions, contracts and
Joint Venture customers such as their names, requirements and necessities, and
any collateral information which may be in the nature of a latent interest or
expectation or corporate opportunity such as inventions, discoveries or
improvements conceived, developed or made by employees, in whole or in part, or
other persons associated with the Joint Venture and all and every other
information which would reasonably be considered confidential in the industry or
by employment of reasonable judgement and the burden will be on a Party to show
that information alleged by the Board or a Party to be confidential is not;


 
Page 2

--------------------------------------------------------------------------------

 
 
(f)
“Costs” mean all costs, expenses, obligations, liabilities and charges of
whatsoever kind or nature incurred or chargeable, directly or indirectly, in
connection with the Business and the Joint Venture, which costs, expenses,
obligations, liabilities and charges include, without limiting the generality of
the foregoing, the following:



 
(i)
the Management Fee;



 
(ii)
all monies, of whatsoever nature, expended directly or indirectly in maintaining
and operating the Joint Venture and the Business;



 
(iii)
professional costs associated with the Joint Venture, the Business or the
financing thereof;



 
(iv)
development plans, marketing plans, and all other studies or reports;



 
(v)
filing costs whether for securities regulations or other matters;



 
(vi)
suppliers, contractors, trades, services, and all other inputs of goods,
services, or labour for the Business and Joint Venture thereof;



 
(vii)
employees, contract labour, management, and all other personnel costs;



 
(viii)
services of third parties or provided by the Parties at fair market value;



 
(ix)
administration, travel, office supplies, and all other costs reasonably incurred
by or chargeable to the Business and its administration;



 
(x)
marketing, advertising, promotion, and such related expenses,



 
(xi)
costs of sales including commissions, transaction fees, and other such charges;



 
(xii)
the costs of raising equity or debt financing to capitalize the Business and the
Joint Venture;



 
(xiii)
interest costs and payment, amortization or otherwise, of debt relating to the
Joint Venture or the Business; and



 
(xiv)
all other costs as may be determined by the Board, from time to time, and
normally charged to a business such as the Business in accordance with industry
standards and generally accepted accounting principals consistently applied;



(g)
“JV Assets” means the License and any other assets provided by the Parties to
the Joint Venture;



(h)
“Management Fee” means the fee to be paid to TMM in consideration for TMM’s
management of the operational aspects of the Business, in accordance with the
terms of section 3 hereof;



(i)
“Parties”, “Party”, means the parties, singly or collectively as appropriate, to
this Agreement or their proper successors, assigns, or other recipients of a
party’s rights, in whole or in part, in or to this Agreement;



(j)
“Profits” means the Revenues less Costs, which net result is available for
distribution to the Parties hereof;

 
 
Page 3

--------------------------------------------------------------------------------

 
 
(k)
“Revenues” or “Revenue” means gross sales proceeds and income of whatsoever
nature realized through the conduct of the Business and the realization of the
Business conducted pursuant to this Agreement; and



(l)
“Territory” means India.



1.           THE COMPANY & THE JOINT VENTURE


FORMATION OF THE COMPANY


 
1.01
The Parties hereby agree to form, and on such date as this Agreement is executed
by both Parties hereto, there will be formed, the Joint Venture.



 
1.02
The Parties agree to contribute in accordance with this Agreement the License
and all required working capital to the Joint Venture to be owned and operated
jointly as assets of the Joint Venture, develop the Business as co-venturers in
the Territory, conduct the Business in accordance with this Agreement, and share
in the Profits of the Joint Venture in accordance with the terms of this
Agreement.



 
1.03
The business of the Joint Venture will be limited strictly to the Business and
will not be extended by implication, or otherwise, unless specifically agreed to
by the shareholders of the Company. The Business will not be altered or changed
to unrelated endeavors from that of the present Business without unanimous
consent of the shareholders of the Company, with such consent not to be
unreasonably withheld.



 
1.04
The Business will employ the JV Assets as determined by the Board.  The Joint
Venture may not be terminated except by consent in writing of all Parties to
this Agreement.



 
1.05
In order to form the Joint Venture and conduct the Business, TMM and PML will
incorporate the Company under the laws of India, and the JV Assets will be held
in the Company, and the Business and all other affairs of the Joint Venture will
be conducted through the Company.  The Company shall reimburse each of PML and
TMM respectively for all legal and other costs and expenses, including stamp
duty payable (if any), incurred by the Parties in connection with this Agreement
and the transactions contemplated hereby.



 
1.06
The proposed name of the Company will be TechMedia Mobile (India) Pvt. Ltd., or
such other name as determined by TMM in consultation with PML.  The authorized
share capital of the Company will consist of an unlimited number of ordinary
shares with a par value of US$1.00, of which 100 common shares will be issued
and outstanding as follows:

 
Name
 
No. of Shares
 
Consideration Payable
TMM
 
85 Shares
 
 INR4,250.00 (equivalent to USD85.00)
PML
 
15 Shares
 
 INR750.00 (equivalent to USD15.00)



(TMM’s 85 shares in the Company and PML’s 15 shares in the Company hereinafter
collectively, the “Shares”)


 
1.07
Each Equity share in the capital of the Company will entitle the holder thereof
to attend all meetings of the shareholders of the Company, and to one vote for
each ordinary share held.  In the event of the liquidation or dissolution of the
Company or other distribution of assets of the Company among its shareholders
for the purpose of winding up its affairs, whether voluntary or involuntary, the
holders of the Shares will be entitled to share on a pro rata basis as to the
number of ordinary shares of the Company held, in the distribution of the
property and assets of the Company.

 
 
Page 4

--------------------------------------------------------------------------------

 
 
 
1.08
The Company shall not issue any options to purchase securities of the Company or
any rights convertible into securities of the Company without the approval of
the Board.



 
1.09
There shall be no liquidation preference as only equity shares shall be
authorized and issued.



 
1.10
The Company will remain a private Company at all times, and the issuance of
shares in the capital of the Company will be subject to restriction and
limitation as set out in this Agreement.



 
1.11
PML acknowledges and agrees that for so long as PML is a shareholder of the
Company, and for a period of (5) years after ceasing to be a shareholder of the
Company, neither PML, nor any of its subsidiaries or associated companies (the
“PML Group”), nor any Directors, Officers, Employees or Shareholders of the PML
group, will use the Technology or will engage directly or indirectly in any
business which is similar to or in competition with the Business (as the
Business is constituted on the date of PML ceasing to be a shareholder of the
Company).



 
1.12
The Parties have not created a partnership hereby and nothing contained in this
Agreement will in any manner whatsoever constitute a Party the partner, agent or
legal representative of any other Party or create any fiduciary relationship
between them for any purpose whatsoever.  No Party will have any authority to
act for or to assume any obligations or responsibilities on behalf of any other
Party except as may be from time to time agreed upon in writing between the
Parties or as otherwise expressly provided herein.



RIGHT TO THE JV ASSETS


 
1.13
PML acknowledges and agrees that upon the execution of this agreement PML shall
assign to the Company the exclusive right to use and exploit the License for the
Business for a consideration of US$25Million as stated in Section 3 in this
Agreement. The Parties acknowledge and agree that any and all intellectual
property rights in and to the content provided for the Business will remain the
sole property of PML.

 
2.
ORGANIZATION OF THE COMPANY



MANAGEMENT & DIRECTORS


 
2.01
The Board of the Company will at all times be comprised of five (5) directors.



 
2.02
Upon incorporation of the Company, each of PML will nominate Two (2) member to
the Board and TMM will nominate Three (3) members to the Board, and both PML and
TMM will vote their Shares so that the initial Board will be comprised of the
following individuals:

 
 
Page 5

--------------------------------------------------------------------------------

 

 
Sandeep Chawla
Kuljit Singh Suri
Johnny Lian
Ratner Vellu
William Goh Han Tiang


In the event that a position on the Board is open for any reason whatsoever,
such vacancy will be filled by a nominee from whichever of PML or TMM whose
director nominee formerly occupied such position.


 
2.03
The Chairman of the Board of the Company shall be Mr Johnny Lian or such other
person nominated by him solely at all material times & the Chairman or his
nominee shall have a casting vote in the case of a deadlock on any matters put
before the Board.



 
2.04
In the event that the Board should increase in size for any reason whatsoever,
then such increase will be such as to entitle TMM to nominate 85% of the new
directors and PML to nominate 15% of the new directors to fill such
vacancies.  .



 
2.05
A quorum required for the transaction of business at a meeting of the Board will
be all five members of the Board, present in person or by telephone or other
electronic means.  If, within one-half hour from the time set for the holding of
a Board meeting, a quorum is not present, the meeting stands adjourned for 48
hours at the same time and place.  If, at the re-convened meeting, a quorum is
not present within one-half hour from the time set for the holding of the
meeting, then the presence in person or by telephone or other electronic means
of the majority of the Board will constitute quorum at such re-convened meeting.



 
2.06
The Board will have one Board meeting in each three-month period, which meeting
will be held at a time and place to be determined by the directors.  Any one
director may call a meeting by providing 2 days’ (48 hours) notice prior to the
meeting.  Notice may be waived by the directors, and directors may elect to
attend a Board meeting by telephone or other electronic means.



 
2.07
All matters put before the Board will only be undertaken with approval by a
majority of the directors at a duly and validly held meeting or by unanimous
written consent resolution if approved without a meeting.  The directors will
use their best efforts to reach an agreement on all matters to be approved by
the directors.  Where the directors are unable to come to an agreement on a
matter to be approved by a majority of the directors at a meeting, then the
Chairman of the Board and/or his nominee shall have the casting vote to resolve
such matter.

 
 
2.08
The election, appointment and determination of the auditors and advisors of the
Company, the defining of their duties and functions and the salaries and
remuneration to be paid to them will be determined by the Board.



 
2.09
There will be kept, in such bank or banks (including trust companies) as may be
determined by the Board, bank accounts of the Company (the “Company Accounts”)
in which will be deposited all monies received by the Company in the course of
carrying on its Business from time to time.  All payments on account of the
Company will be made by cheques drawn on the Company Accounts and all cheques,
drafts or other instruments drawn and made for the purposes of the Business of
the Company will be executed by two directors, or by such directors, officers or
employees as may from time to time be authorized to do so by the Board.

 
 
Page 6

--------------------------------------------------------------------------------

 
 
 
2.10
The Company will control all invoicing to clients for services provided by the
Company.



SHAREHOLDERS


 
2.11
The following matters will only be undertaken with the unanimous approval of the
shareholders of the Company:



 
(a)
the sale, lease, transfer, mortgage, pledge or other disposition of
substantially all of the assets and/or undertaking of the Company, or any of its
subsidiaries;



 
(b)
any transfer, sale, lease or grant of any rights in the JV Assets or any other
assets of the Company;



 
(c)
any increase or reduction in the capital of the Company;



 
(d)
the consolidation, merger or amalgamation of the Company with any other company,
association, partnership or legal entity, or any other form of capital or
corporate reorganization, or any change in control of the Company or liquidation
of the Company;



 
(e)
any increase or decrease in the number of issued shares of the Company, or the
granting of any securities having rights preferences or privileges, on parity
with or senior to the Parties, by the Company to any person to purchase
securities of the Company;



 
(f)
the creation of any class of securities of the Company having rights, privileges
or preferences on parity or in preference to the Shares;



 
(g)
any changes to the maximum number of directors appointed to the Board;



 
(h)
any borrowing or incurrence of liabilities by the Company;



 
(i)
any changes to the constating documents (memorandum or articles of association)
of the Company;



 
(j)
any transaction out of the ordinary course of business; or



 
(k)
any contract between the Company and any shareholder or affiliate of the
Company.



 
2.12
No shares of the Company will be allotted or issued unless PML and TMM have
first been offered a pro rata allotment and have been given a minimum of 60
calendar days to purchase their allotment.  Any allotment not taken up by either
TMM or PML will first be offered to the remaining of the two parties until no
Shareholder wishes to purchase any further Shares and the payment period will
remain the same with each stage of the offer.  The Shareholders may in writing
waive the payment period or right to any allotments.

 
 
Page 7

--------------------------------------------------------------------------------

 
 
 
2.13
PML and TMM will, on an annual basis, or on a more frequent basis as determined
by the Board or in accordance with the Articles of Association of the Company,
hold a shareholders’ meeting, whereby they can discuss the Company’s overall
status, including but not limited to, the Company’s financial status.  The
requirements for the meeting of shareholders will be in accordance with the
Articles of Association of the Company.



 
2.14
Except as specifically provided herein, neither PMM nor TML will mortgage,
pledge, charge, hypothecate or otherwise encumber his or her interest or any
part thereof without the prior written consent of the other Shareholders, which
consent may be arbitrarily withheld.



 
2.15
In addition to the foregoing, the Company will not register nor permit the
registration of any transfer of an interest, which must be the entire
shareholdings of a Shareholder, in the Shares except as otherwise expressly
permitted in this Agreement, or as follows:



 
(a)
neither TMM nor PML will sell, transfer or otherwise dispose or offer to sell,
transfer or otherwise dispose, of their respective shares in the Company unless
that party (in this section the “Offeror”) first offers by notice in writing (in
this section the “Offer”) to the other party (in this section the “Other”) pro
rata in accordance with their shareholdings in the Company, the prior right to
purchase, receive or otherwise acquire the same;



 
(b)
the Offer will set forth:



 
(i)
the number of shares (which must be the entire shareholdings of the Offeror) the
Offeror desires to sell (the “Offered Shares”);



 
(ii)
the price, expressed in Indian Currency, for the Offered Shares;



 
(iii)
the terms and conditions of the sale; and



 
(iv)
that the Offer is open for acceptance for a period of 60 days after receipt of
such Offer by the Other(s);



 
(c)
the Other may accept such Offer by notice in writing to the Offeror;



 
(d)
if, and to the extent the Offer is not accepted, the Offeror may sell, transfer
or otherwise dispose of the Offered Shares to any other person, firm or
corporation (a “Third Party”) only for the consideration and upon the terms and
conditions as set out in the Offer but only within the period of 30 days after
the expiry of the period for acceptance by the Other and, if the Offeror does
not do so, the provisions of this Section 2.15 will again become applicable to
the sale, transfer or other disposition of the Offered Shares and so on from
time to time;



 
(e)
no disposition of any interest permitted by this Section 2.15 will be made
unless the Third Party will have entered into an agreement with the Other by
which the Third Party will be bound by and entitled to the benefit of the
provisions of this Agreement and the Other will enter into such an agreement;
and

 
 
Page 8

--------------------------------------------------------------------------------

 
 
 
(f)
any Shareholder who will have disposed of all of its interest in compliance with
the provisions of this Agreement will be entitled to the benefit of and be bound
by only the rights and obligations which arose pursuant to this Agreement prior
to such disposition.



 
2.16
The provisions as to the transfer of Shares contained in Section 2.15 above will
not apply if, prior to the proposed transfer of Shares, the Other waives its
right, in writing, to receive the Offer.



 
2.17
The clauses of the Memorandum and Articles of Association of the Company shall
be amended to reflect the provisions of this Agreement after the completion of
the initial investment by TMM.

 
3.
CAPITAL CONTRIBUTIONS, MANAGEMENT FEE & DIRECTOR’S FEE



 
3.01
The Business Plan sets out the objectives of the Company, performance
milestones, capital and operating expenditure estimates and profit and loss
budget estimates. The budget contained in the Business Plan is to be approved by
the Board at the first Board meeting.



 
3.02
TMM will on a commercially reasonable best effort basis raise up to
US$25,000,000, which is the initial intended working capital (i.e. the capital
and operating expenses to install, commission, maintain and commercialize mobile
digital advertising platforms onto buses and trains) (the “Working Capital”)
required for launching the Business and the Joint Venture, of which US$5,000,000
of the US$25,000,000 is to be set aside as a contingency fund for the Company,
and is anticipated to be provided by TMM as follows:


 
(a)
an aggregate of US$12,270,000 is to be advanced by TMM to the Company during the
first year of incorporation of the Company, in order to facilitate the start of
operations and for PML to conduct PML’s Responsibilities (as hereinafter
defined); The first US$1,000,000 is to be provided by TMM to the Company by
October 31 2009 and a subsequent amount of US$4,000,000 is to be provided by TMM
to the Company as soon as certain expenses have been incurred by PML and
certified by TMM;



 
(b)
additional amounts of US$1,932,500 are to be advanced by TMM to the Company on a
yearly basis for the following four (4) years; however, the Board in its sole
discretion may determine to reduce or eliminate such additional capital
contributions by TMM depending on the amount of revenues produced by the Company
available to satisfy the required Working Capital.

It is anticipated by the Parties that the Company will reimburse PML up to
US$20,000,000 for expenses incurred and invoiced by PML in performing PML’s
Responsibilities (as hereinafter defined) over the next five (5) years.


 
3.03
Any working capital required by the Company, in addition to and including the
Working Capital, for the Business and the Joint will be provided by TMM in the
form of shareholder’s loans (the “TMM Loans”).  The Company will enter into loan
agreements with TMM each time funds are advanced by TMM to the Company, which
agreements will evidence the TMM Loans, and the Company will at all times keep
an accounting record of all TMM Loans.

 
 
Page 9

--------------------------------------------------------------------------------

 
 
 
3.04
In addition to TMM Loans, TMM may also provide capital to the Company by
conducting equity or debt financings at TMM’s sole discretion.



 
3.05
All capital contributions made by TMM, including without limiting the generality
thereof, all Working Capital and TMM Loans, will be repaid by the Company to TMM
from the Profits.



 
3.06
In addition to all capital contributions to be made by TMM, TMM will also be
responsible for managing all operational aspects of the Business, including
providing the Company with sufficient personnel to enable the Company to manage
and commercialize the Business, in consideration for which services TMM will
receive a Management Fee on a quarterly basis equivalent to 10% of the gross
profit of the Company for that quarter, subject to a minimum annual fee of
US$2,000,000 for the first year of operations. The Management Fee shall be
reviewed annually and shall only be paid out of profits.



 
3.07
Upon the Company reaching profitability, the Company shall pay to the 5
Directors named herein under Section 2 collectively a management fee as
mentioned in clause 3.06; equivalent to 10% of the gross profit shared equally
among the 5 Directors.

 
4.
INTEREST OF THE PARTIES IN AND TO THE JOINT VENTURE



 
4.01
Subject to the provisions of this Agreement, the relevant ownership and
interests of the Parties in the Joint Venture will initially be and are an 85%
(eighty five percent) interest to TMM (the “TMM Interest”) and a 15% (fifteen
percent) interest to PML (the “PML Interest”)(such interests are collectively
called the “Interests” or singularly the “Interest”).

 
 
4.02
The Interests of the Parties hereto will not be effected, altered, or amended,
except pursuant to the provisions of this Agreement, or as subsequently agreed
by the Parties hereto in writing.  The TMM Interest and the PML Interest in the
Joint Venture will be reflected in the share ownership of each respective party
in the Company.



 
4.03
The parties acknowledge and agree that TMM’s interest in the Joint Venture is
non-dilutive, and TMM will at all times remain the owner of at least 85% of the
Joint Venture.  Accordingly, the parties acknowledge and agree that pursuant to
section 4.02 hereof, TMM will at all times hold at least that number of shares
of the Company as is equal to 85% of the issued and outstanding shares of the
Company.



5.
PML’S RESPONSIBILITIES



 
5.01
In consideration for its interest in and to the Joint Venture and the Company,
PML undertakes, free of any fees, charges or any additional consideration,
without limiting the generality thereof, to:



 
(a)
with the exception of the State of Tamil Nadu, use its best efforts to secure
licensing rights similar to the License for all the Participating States, and
insofar as possible, ensure that the Company is the contracting party and
recipient of such licenses, and where such licensing rights are granted to PML,
then PML will ensure to immediately transfer such rights to the Company for its
exclusive use  on a first right of refusal basis by the Company;

 
 
Page 10

--------------------------------------------------------------------------------

 
 
 
(b)
make available to the Company and to TMM such office and work facilities and
infrastructure as may be required by the Company and TMM in order to conduct the
operations of the Business at the cost borne by the Company;

 
 
(c)
ensure that its management, employees, contractors and sub-contractors cooperate
at all times with TMM and the Company, as required, to conduct the Business;



 
(d)
provide TMM and the Company with full access (including providing the names,
contact details and any introductions as may be necessary) to all existing
clients of PML in order for the marketing and commercialization of the Business;



 
(e)
ensure all existing and new clients procured for the Company, insofar as
possible, enter into agreements directly with the Company;



 
(f)
conduct all marketing of PML’s services to existing and future clients of PML
jointly with the Company’s marketing for the herein mentioned Business of the
Company in the conduct of the Business;



 
(g)
promptly provide TMM and the Company with access to all information and
documents as may be required from time to time, to conduct the Business; and



 
(h)
continually and actively use its best efforts to market the Business, and secure
orders for the Company from existing and new clients.



 
5.02
In addition to the items set out in section 5.01 above, and subject to the
control and direction of the Board and the other terms and conditions of this
Agreement, PML will:



 
(a)
be responsible for the installation of the Technology and for ensuring that on
completion of the installation, the Technology is fully functional and upon
certification by the Company, PML will be reimbursed for its costs as evidenced
by invoices;



 
(b)
be responsible for the maintenance of the Technology, and for ensuring that once
installed, the Technology remains in good working order at all times.

 
(c)
conduct and perform its obligations hereunder on such premises as it will
determine, including its own premises, and will permit access to the JV Assets
at all reasonable times for the purpose of inspecting work being done thereon;



 
(d)
employ and engage any such employees, agents and independent contractors as it
may consider necessary or advisable to carry out its duties and obligations
hereunder and in this connection to delegate any of its powers and rights to
perform its duties and obligations hereunder, but PML will not enter into
contractual relationships with a party without approval from the Board;

 
 
Page 11

--------------------------------------------------------------------------------

 
 
 
(e)
execute all documents, deeds and instructions, do or cause to be done all such
acts and things and give all such assurances as may be necessary so that the
Company has good and valid title to the JV Assets; and



 
(f)
diligently conduct and perform its obligations hereunder in accordance with the
development plans of the Business approved by the Board and in compliance with
all applicable laws, rules, orders and regulations;



 
(g)
abide by and adhere to the control standards as imposed by TMM, in its sole
discretion, in the Company in the areas including but not limited to finance,
legal, operations and risk management.



(the matters outlined in sections 5.01 and 5.02 above are collectively “PML’s
Responsibilities”)


 
5.03
Subject to any specific provisions of this Agreement, PML, in carrying out its
duties and obligations hereunder, will at all times be subject to the direction
and control of the Board and will perform its duties hereunder in accordance
with the instructions and directions as from time to time communicated to it by
the Board and will make all reports to the Board except where otherwise
specifically provided herein. PML will act in good faith and in the best
interest of the Company and the Joint Venture at all times and conducts the
affairs of the Company with a view to maximizing Revenue.

 
6.
PML’S FIRST RIGHT TO EQUIP AND MAINTAIN MOBILE DIGITAL ADVERTISING PLATFORMS



 
6.01
PML shall have the first right to perform for the Company all installation,
commissioning and maintenance of the mobile digital advertising platforms on
buses and trains, on a cost basis without any mark up.



 
6.02
TMM and PML have unfettered and reserved rights to replace and/or obtain and/or
appoint another separate or independent technology provider in the event the
nominated technology provider of PML for any reasons whatsoever in the opinion
of TMM and PML lacks the ability to better fulfill its obligations adequately
owing to situations including, but not limited to, the following:



 
(a)
inability of the Technology provider to provide cutting edge but practical
technological services at the instance of TMM;

 
(b)
inability of the Technology provider to provide technologically competitive
solutions compared to other similar providers in India;



 
(c)
failure of the Technology provider to keep up with the technological advancement
in their industry, confined to India;



 
(d)
inability of the Technology provider to provide services dictated by TMM to
better enable market delivery of TMM strategic objectives; and

 
 
Page 12

--------------------------------------------------------------------------------

 
 
 
(e)
where the Technology provider is acquired by an entity deemed by TMM as its
competitor in India.

 
7.
REPRESENTATIONS & WARRANTIES



REPRESENTATIONS & WARRANTIES OF THE PARTIES


 
7.01
Each Party represents and warrants to the other Party hereto that, to the best
of its knowledge:



 
(a)
it has full power and authority to carry on its business and to enter into this
Agreement and any agreement or instrument referred to or contemplated by this
Agreement, except where regulatory or shareholder approval may be required;



 
(b)
neither the execution and delivery of this Agreement nor any of the agreements
referred to herein or contemplated hereby, nor the consummation of the
transactions hereby contemplated conflict with, result in the breach of or
accelerate the performance required by, any agreement to which it is a party;



 
(c)
the execution and delivery of this Agreement and the Agreements contemplated
hereby will not violate or result in the breach of the laws of any jurisdiction
applicable or pertaining thereto or its constating documents.

 
 
7.02
Each Party covenants, warrants and agrees with the other:



 
(a)
to perform or cause to be performed its obligations and commitments under this
Agreement;



 
(b)
not to engage either alone or in association with others in any activity in
respect of the JV Assets or the Business in the Territory except as provided or
authorized by this Agreement;



 
(c)
to be just and faithful in all its activities and dealings with the other Party;
and



 
(d)
any information which the Parties may provide to each other or the Joint Venture
or any permissible person or company will be accurate and complete in all
material respects and not misleading, and will not omit to state any fact or
information which would be material to the Parties or the Joint Venture or such
permissible person or company.

REPRESENTATIONS & WARRANTIES OF PML


 
7.03
PML represents and warrants to TMM that the License permits PML to operate the
Business on more than 10,000 buses within the State of Tamil Nadu in India, and
on more than 30 Indian Railway trains throughout India.



 
7.04
PML represents and warrants to TMM that the JV Assets to be contributed to the
Joint Venture will be contributed to the Joint Venture free and clear of
encumbrances of any nature and the same are transferred and contributed with
full right, title, and interest to the Company and free of claims by any party
whatsoever, and no person has any agreement or option or any right or privilege
capable of becoming an agreement or option for any right to the License;

 
 
Page 13

--------------------------------------------------------------------------------

 
 
 
7.05
PML represents and warrants that all existing clients of PML will be given the
first right to procure the mobile digital advertising platforms services from
the Company on arms’ length commercial rates and terms.  In the event that PML’s
clients accept bundled services from both PML and the Company, PML agrees that
all invoicing of the clients for the bundled services will be handled via
separate invoices of the respective parties but submitted jointly.



 
7.06
PML represents and warrants to TMM that all representations and warranties made
by PML herein and all information provided by PML or by PML’s advisors, agents,
employees, officers and representatives to TMM in the course of the negotiations
leading to the execution of this Agreement were, when given, and remain, true
and accurate in all material respects, and are not misleading, and copies of all
contracts and documents provided by PML to TMM are true and complete and the
contents of such contracts and documents comprise the entire agreement between
the parties thereto.  PML further represents and warrants that it is not aware
of any fact or matter not disclosed in writing to TMM which renders any such
information or representation untrue, incorrect, inaccurate or misleading, or
the disclosure of which may affect the willingness of TMM to enter into this
Agreement.  If any of the representations and warranties of PML are found to be
incorrect or if there is a breach by PML of any of the covenants or agreements,
which incorrectness or breach will result in any loss or damage sustained
directly or indirectly by TMM, then PML will pay the amount of the loss or
damage to TMM within 30 days of receiving notice of the loss or damage.

 
8.
COVENANTS



 
8.01
PML undertakes to use its best efforts to keep the License, and/or any other
licensing rights obtained from other Participating States or otherwise
(collectively, the “Licenses”), valid and in good standing at all times.  PML
further undertakes that it will not assign, transfer, encumber, pledge or
hypothecate the Licenses, or do any act or cause any omission which will in any
way, directly or indirectly, result in the loss of the Licenses, or affect the
ability of the Company to conduct the Business or result in a reduction in the
Revenue.  PML shall not undertake any act or enter into any contract or
agreement that may, or would, in any way adversely affect the Licenses, and PML
undertakes to notify TMM and the Company in writing if PML is in breach of its
obligations under the Licenses or if any of the Licenses are or may be adversely
affected for any reason whatsoever.

 
8.02
The covenants hereinbefore set out are conditions on which TMM has relied in
entering into this Agreement and PML will indemnify and save TMM harmless from
all loss, damage, costs, actions and suits arising out of or in connection with
any breach of such covenants by PML or any other representations or obligations
of PML contained in this Agreement.

 
 
Page 14

--------------------------------------------------------------------------------

 
 
9.
DISTRIBUTION OF PROFITS & DIVIDEND POLICY



 
9.01
The Revenue generated from the Business will be first used to pay for all
Costs.  The Profits of the Company will be used to first pay the Management Fee
and the repayment of any TMM loans, second to pay the Director’s Fee, and then
the remaining will be distributed to TMM and PML on the basis of TMM receiving
85% of the Profits and PML receiving 15% of the Profits as a dividend (the
“Dividend”).  Such Profits will be calculated before income tax and other such
costs which are attributable only to each the Party separately from the
Company.  Profits will be distributed at such time and in such manner as may be
determined in accordance with the dividend policies established by the Board
but, absent agreement to the same, will be payable no less than on a quarterly
basis and within thirty (30) days of the end of each quarter.  The Board will
retain such reserves for approved budgets and working capital as the Board
considers prudent. In the event of an error in the calculation of the Profits,
or if, for any other reason, a Party has received an attribution or payment
greater than its entitlement then the Board may balance the Profit accounts, by
debits and credits to the Party upon the next Profit allocation or may demand
repayment of excess distributions and the relevant Party will refund such excess
within thirty (30) days of demand.

 
10.
CONFIDENTIALITY AND COMPETITION

 
 
10.1
PML agrees that for so long as it remains a shareholder of the Company and for a
period of 5 years thereafter upon ceasing to be a shareholder, PML and its
subsidiaries and associated companies (the “PML Group”) and the directors and
shareholders of the PML Group shall not directly or indirectly be engaged or
interested in any business, in any country in which the Company or any of its
subsidiaries and associated companies (the “TM Group”) has operations from time
to time, that is, in the sole opinion of the Company, in competition with the
Business carried on by the TM Group.



 
10.2
A Party hereunder will not, except as authorized or required by the Party’s
duties hereunder or as flow as a consequence of law or contract (for example
TMM’s parent company’s reporting requirements as a public company in accordance
with applicable securities laws or consequent upon a merger or consequent upon a
sale of Interests by a Party hereto), reveal or divulge to any person or
companies any Confidential Information concerning the Joint Venture or its
Business or of any of the Parties or of any affiliates, which may come to the
Party’s knowledge during this Agreement, and the Parties will keep in complete
secrecy all Confidential Information and will not use or attempt to use any such
Confidential Information in any manner which may injure or cause loss either
directly or indirectly to the Joint Venture’s Business.  This restriction will
continue to apply after the termination of this Agreement without limit in point
of time but will cease to apply to information or knowledge which may come into
the public domain through no act or fault of the alleged offending Party.



 
10.3
The Parties acknowledge that the Confidential Information is crucial to the
Business and to the Parties individually and that in the event of unauthorized
disclosure or use of the Confidential Information, which the Parties acknowledge
would be an act of bad faith as well as a breach of this undertaking, the damage
will be irreparable or the affected Party will not be adequately compensated by
monetary award.  Accordingly, the offending Party agrees that in the event of
any such breach, the affected Party will be entitled as a matter of right,
without notice and prior to service of an originating action in India and on an
ex parte application, to apply to a Court of competent jurisdiction in India,
for determination in accordance with the laws of the United Kingdom, for relief
by way of restraining order, injunction, decree or otherwise as may be
appropriate to ensure compliance with the provisions hereof.  The offending
Party shall reimburse the affected Party for all costs and expenses, including
reasonable attorneys’ fees, incurred by such affected Party in enforcing the
obligations of the offending Party hereunder. The Parties also agree and
acknowledge that the offending Party will also be liable, as liquidated damages,
for an amount equal to the amount received and earned by the offending Party as
a result of and with respect to any breach hereof, in addition to any other
losses the affected Party may suffer, including loss of economic opportunity.

 
 
Page 15

--------------------------------------------------------------------------------

 
 
11.
FORCE MAJEURE



11.01
No Party will be liable for its failure to perform any of its obligations under
this Agreement due to a cause beyond its reasonable control (except those caused
by its own lack of funds) including, but not limited to, acts of God, fire,
storm, flood, explosion, strikes, lockouts, or other industrial disturbances,
riots, laws, rules and regulations or orders of any duly constituted
governmental authority, including environmental protection agencies, or
non-availability of materials or transportation (each an “Intervening Event”).


 
11.02
All time limits imposed by this Agreement will be extended by a period
equivalent to the period of delay resulting from an Intervening Event.



11.03
A Party relying on the provisions of section 11.0l will take all reasonable
steps to eliminate any Intervening Event and, if possible, will perform its
obligations under this Agreement as far as practical, but nothing herein will
require such Party to settle or adjust any labour disputes or to question or to
test the validity of any law, rule, regulation, or order of any duly constituted
governmental authority or to complete its obligations under this Agreement if an
Intervening Event renders it uneconomical or impossible of completion.

 
12.
NOTICE



12.01
Any notice, direction, or other instrument or communication required or
permitted to be given under this Agreement will be in writing and may be given
by the delivery of the same or by mailing the same by prepaid registered or
certified mail or by sending the same by facsimile, electronic communication or
other similar form of communication, in each case addressed to the intended
recipient at the address of the respective Party set out on the first page
hereof.



12.02
Any notice, direction, or other instrument or communication will, if delivered,
be deemed to have been given and received on the day it was delivered, and if
mailed, be deemed to have been given and received on the seventh business day
following the day of mailing, except in the event of a disruption of the postal
service in which event notice will be deemed to be received only when actually
delivered on the address and, if sent by facsimile, electronic communication or
other similar form of communication, be deemed to have been given or received on
the day it was so sent.



12.03
Any Party may at any time give to the other notice in writing of any change of
address of the Party giving such notice and from and after the giving of such
notice the address or addresses therein specified will be deemed to be the
address of such Party for the purposes of giving notice hereunder.

 
 
Page 16

--------------------------------------------------------------------------------

 
 
13.
WAIVER



13.01
If any provision of this Agreement will fail to be strictly enforced, or any
Party will consent to any action by any other Party, or will waive any
provisions as set out herein, such action by such Party will not be construed as
a general waiver thereof but only a waiver for the specific time that such
waiver or failure to enforce takes place and will at no time be construed as a
consent, waiver, or excuse for any failure to perform and act in accordance with
this Agreement at any past or future occasion.

 
14.
FURTHER ASSURANCES



14.01
Each of the Parties hereto, will from time to time and at all times, do all such
further acts and execute and deliver all further deeds and documents as will be
reasonably required in order to fully perform and carry out the terms of this
Agreement.  This section will not be construed as imposing any obligation on any
Party to provide guarantees.

 
15.
USE OF NAME



15.01
No Party will, except with written permission or when required by this
Agreement, or by any law, by-law, ordinance, rule, order or regulation, use,
suffer or permit to be used, directly or indirectly, the name of any other Party
for any purpose related to this Agreement or the Business.



16.
TERMINATION AND WIND-UP



 
 
16.01
Upon termination of this Agreement for whatever cause, the Board will administer
wind-up of the Company and the Joint Venture and will dispose of JV Assets in
such manner as the Board determines, consistent with this Agreement, and
practices of corporate law and practice, and will distribute the net assets of
the Company, after discharge of all encumbrances, in accordance with outstanding
interests of the Parties.  At the time of wind-up of the Company or termination
of the Business for any reason, the Board will meet and approve a procedure for
the retention, maintenance and disposal of documents (the “Documents”) and will
appoint such Party as may consent thereto to ensure that all proper steps are
taken to implement and maintain that procedure.  If the Board fails to approve a
procedure as aforesaid, the Party holding the majority interest in the Company
as at the date immediately preceding the date the Board was called to meet, will
retain, maintain and dispose of the Documents according to such procedure, in
compliance with all applicable laws, as it deems fit.  The Party entrusted with
the retention, maintenance and disposal of the Documents will estimate the costs
and expenses incidental thereto and will be entitled to receive payment of those
costs and expenses prior to any distribution being made of the assets of the
Company or the revenues received on the disposal thereof.

 
 
Page 17

--------------------------------------------------------------------------------

 
 
16.02
Upon termination of this Agreement:

 
 
(a)
The Parties hereby acknowledge and agree that all personally possessed Joint
Venture property, including without limitation, all books, manuals, records,
reports, notes, contracts, lists, and other documents, Confidential Information,
copies of any of the foregoing, and equipment furnished to or prepared by the
Joint Venture or a Party for such and in the course of or incidental to the
Business or this Agreement, all belong to the Joint Venture and will be promptly
returned to the Joint Venture upon termination but that all intellectual
property rights in and to the content provided for the Business shall remain the
sole property of TechMedia Advertising (India) Pte. Ltd.; and

 
 
(b)
The Parties acknowledge that all Confidential Information is received or
developed in confidence and for the exclusive benefit of the Joint Venture and
the successors thereof.  During this Agreement and thereafter in accordance with
this Agreement’s restrictions, the Parties will not, directly or indirectly,
except as required by the normal business of the Joint Venture and the Company,
or unless expressly consented to in writing by the Board:



 
(i)
disclose, publish or make available, other than to an authorized person any
Confidential Information;



 
(ii)
acquire, possess for their own interest, sell, transfer or otherwise use or
exploit any Confidential Information;



 
(iii)
permit the sale, transfer, or use or exploitation of any Confidential
Information by any third party; or



 
(iv)
retain upon termination or expiration of this Agreement any Confidential
Information, any copies thereof or any other tangible or retrievable materials
containing or constituting Confidential Information;



17.
GENERAL



17.01
This Agreement embodies the entire agreement and understanding among the Parties
hereto and supersedes all prior agreements and undertakings, whether oral or
written, relative to the subject matter hereof.



17.02
This Agreement may not be changed orally but only by an agreement in writing,
executed by each of the Parties.



17.03
Unless earlier terminated by default or by agreement of all Parties or as a
result of one Party acquiring the whole of the other Party’s Interest, the Joint
Venture and this Agreement will remain in full force and effect for so long as
any part of the Joint Venture or Business is held or conducted in accordance
with this Agreement.



17.04
No Party hereto will purport to terminate this Agreement for any event of
default except pursuant to the terms of this part.



17.05
Except for emergency proceedings in respect to a default by a Party which
materially jeopardizes the Business or finances or credit or the JV Assets, no
Party hereto will take proceedings for default, or otherwise, unless it has
given the defaulting Party notice in writing of the nature and scope of the
default and the defaulting Party has failed to correct such default within ten
(10) business days of notice of such default.

 
 
Page 18

--------------------------------------------------------------------------------

 
 
17.06
This Agreement will enure to the benefit of and be binding upon the Parties
hereto and their respective successors and permitted assigns.



17.07
This Agreement will be governed by and interpreted in accordance with the laws
of the United Kingdom. The Parties will comply with all laws applicable to the
Parties hereunder.




17.08
If any one or more of the provisions contained herein should be invalid, illegal
or unenforceable in any respect in either India or England, then the Parties
shall forthwith enter into good faith negotiations to amend such provision in
such a way that, as amended, it is valid and legal under the laws and
regulations of India and England and to the maximum extent possible carries out
the original intent of the Parties as to the points in question.



17.09
The division of this Agreement into articles and sections and the insertion of
headings are for convenience of reference only and will not affect the
construction or interpretation of this Agreement.



17.10
Time will be of the essence in the performance of this Agreement.



17.11
If any terms of this Agreement are inconsistent or conflict with the Memorandum
and Articles of Association of the Company, then the terms of this Agreement
shall prevail.

17.12
Any dispute arising out of or in connection with this Agreement, including any
question regarding its existence, validity or termination, shall be referred to
and finally resolved under the .Rules of Arbitration of the International
Chamber of Commerce (the “Rules”) by one or more arbitrators appointed in
accordance with the Rules.  The arbitration shall be settled in London, United
Kingdom in the English language.

 
IN WITNESS WHEREOF the Parties hereto have executed this Agreement as of the
date first written above.



Signed by Mr William Goh Han Tiang
 
)
 
for and on behalf of
 
)
 
TechMedia Advertising Mauritius
 
)
/s/ William Goh
in the presence of
 
)
     
)
     
)
 
/s/ Johnny Lian Tian Yong
 
)
 
Mr Johnny Lian Tian Yong
 
)
 
NRIC No. : S1758653/Z
 
)
                         
Signed by Mr Sandeep Chawla
 
)
 
for and on behalf of
 
)
 
Peacock Media Ltd
 
)
/s/ Sandeep Chawla
in the presence of
 
)
     
)
     
)
 
/s/ Kuljit Singh Suri
 
)
 
Mr Kuljit Singh Suri
 
)
 
Indian Passport No. : Z1776253
 
)
 

 
 
Page 19

--------------------------------------------------------------------------------

 